Gilbert, J.
The City of Reynolds filed a petition seeking to enjoin A. M. Carter and his wife from interfering with the operation of a system of waterworks used for the purpose of supplying water to the City of Reynolds and its inhabitants. The defendants filed an answer and cross-bill seeking to enjoin the City of Reynolds and its officers and employees from interfering with the .waterworks which they alleged belonged to the defendants. Pending the litigation, but before any judgment was rendered on the injunction, the city undertook to arbitrate the value of the waterworks property, the defendants having alleged in their answer and cross--petition that they were willing that the city exercise its legal authority to condemn or to acquire the property by arbitration. The arbitrators found the total value of the property and the amount to be paid by the City of Reynolds to' the defendants to be $4000, which sum was paid by the city to the defendants. The defendants appealed • to the superior court, insisting that the property was worth $11,654.63. On the trial the jury returned a verdict finding the value of the property to be $6,096.58. Thereupon judgment was rendered in favor of the defendants and against the City of Reynolds for $2096.58, the same being the amount of the verdict found by the jury in excess of the $4000 already paid. The City of Reynolds filed a motion for new trial, which was overruled, and the exception is to that judgment. Held, that the only issue on the trial was as to the value of the property sought to be acquired by the City of Reynolds. Therefore the Court of Appeals, and not the Supreme Court, has jurisdiction; "and the ease is'accordingly transferred. Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538); Brandt v. Buckley, 151 Ga. 582 (107 S. E. 773).

All the Justices concur.

Jere M. Moore and O. B. Marshall, for plaintiff.
Homer Beeland and G. W. Foy, for defendants.